         Case 1:18-cr-00037-PGG Document 157 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OVIDIO OCHOA,
                                 Movant,                                ORDER

                     -against-                                    20 Civ. 4359 (PGG)

 UNITED STATES OF AMERICA,                                          18 Cr. 37 (PGG)

                                 Respondent.

PAUL G. GARDEPHE, United States District Judge:

                The Court, having concluded that the motion brought under 28 U.S.C. § 2255

should not be summarily denied as being without merit, hereby ORDERS that:

                The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.

                Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an

answer or other pleading in response to the motion.

                Movant shall have thirty days from the date he is served with Respondent’s

answer to file a response. Absent further order, the motion will be considered fully submitted as

of that date.

                All further papers filed or submitted for filing must include the criminal docket

number and will be docketed in the criminal case.

Dated: New York, New York
       June 25, 2020
